 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 1 of 8 - Page ID # 36110



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA
______________________________________
                                       )
EXMARK MANUFACTURING CO., INC.,        )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       ) Civ. Action No. 8:10-cv-00187-JFB-CRZ
BRIGGS & STRATTON CORP.                )
                                       )
            Defendant.                 )
______________________________________ )


     EXMARK’S ADDITIONAL PROPOSED AND AMENDED JURY INSTRUCTIONS

       Exmark respectfully requests that the Court adopt Exmark’s proposed jury instructions as

set forth below.

I.     EXMARK’S REVISED INSTRUCTION NO. 23: ACCEPTABLE NON-
       INFRINGING ALTERNATIVES

       In determining a reasonable royalty, you may also consider evidence concerning the

availability and cost of non-infringing alternatives to the patented invention. An acceptable

substitute must be a product that does not infringe the patent.

       If an acceptable substitute was not sold on the market at the time of the hypothetical

negotiation, you may infer that it was not available as a noninfringing substitute at that time. If

the acceptable substitute was not sold at the time of the hypothetical negotiation, then Briggs

must show by a preponderance of the evidence that, at the time of the hypothetical negotiation,

the substitute was available in some form and that Briggs had all the necessary equipment,

materials, know-how, and experience to design and manufacture the acceptable substitute. In

deciding whether a substitute was available at the time of the hypothetical negotiation, you may

consider the amount of time that would have been necessary to make the substitute ready for

                                                 1
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 2 of 8 - Page ID # 36111



commercial use. Mere speculation or conclusory assertions are not sufficient to demonstrate that

a substitute was available.

       Support and Rationale: The American Intellectual Property Law Association’s Model

Patent Jury Instruction upon which Briggs’ proposed instruction is based is written for cases in

which lost profits damages are at issue. AIPLA Model Patent Jury Instructions (2018) at 47

(titled “Lost Profits—Panduit Factors—Acceptable Non-Infringing Substitutes”). Exmark’s

proposed jury instruction is appropriately adapted to the reasonable royalty context and comports

with Federal Circuit case law, while addressing the specific evidentiary issues this case presents.

       Nearly every alternative Briggs has introduced was commercialized years after the

hypothetical negotiation. Given the post hoc nature of this evidence, the jury instructions should

make clear that such alternatives cannot be considered “available” where there is no evidence

they existed in any form anywhere near the time of the hypothetical negotiation. Further, where

there is no evidence that an alternative was on the market at the time of the hypothetical

negotiation, it is important that the jury understand how to properly evaluate and weigh evidence

pertaining to such later-developed alternatives. See Grain Processing Corp. v. Am. Maize-

Products Co., 185 F.3d 1341, 1353 (Fed. Cir. 1999) (“When an alleged alternative is not on the

market during the [relevant time] period, a trial court may reasonably infer that it was not

available as a noninfringing substitute at that time. . . . Mere speculation or conclusory

assertions will not suffice to overcome the inference.”).

       The evidence has shown, and will show, that modifying a baffle requires testing over a

full season to account for different grass types and conditions. E.g., Trial Tr. 270:1-10. An

instruction is required to help the jury properly consider such evidence in their analysis. See,

e.g., Synqor, Inc. v. Artesyn Techs., Inc., 709 F.3d 1365, 1382 (Fed. Cir. 2013) (affirming district



                                                 2
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 3 of 8 - Page ID # 36112



court exclusion of evidence of an alternative where it “took Defendants nearly a year . . . to make

the [alternative] available for commercial use”); Micro Chem., Inc. v. Lextron, Inc., 318 F.3d

1119, 1123-24 (Fed. Cir. 2003) (alternative not available where defendant expended hundreds of

hours on design and testing). The nature of the evidence in this case requires a departure from

the language of the model instruction to properly adapt the instruction to the reasonable royalty

context and to address the unique factual issues this case presents.

       Exmark objects to Briggs’ proposed instruction, which fails to account for the

fundamental differences between lost profits and reasonable royalty analyses. Briggs’ references

to the accounting period, which begins nearly five years after the hypothetical negotiation will

confuse the jury and prejudice Exmark. In arguing that availability should be assessed

throughout the infringement period, Briggs ignores Federal Circuit precedent as well as key

distinctions between lost profits and reasonable royalty damages cases. The Federal Circuit has

stated that in the reasonable royalty context the key time point for assessing the availability of

noninfringing alternatives is the time of the hypothetical negotiation. Mars, Inc. v. Coin

Acceptors, Inc., 527 F.3d 1359, 1373 (Fed. Cir. 2008) (“There was, therefore, no available and

acceptable noninfringing alternative to which [defendant] could have switched at the time of the

hypothetical negotiation . . . .”) (emphasis added). This Court has also acknowledged that the

appropriate time to assess availability is at the time of the hypothetical negotiation. (Dkt. 688-1

at 9 (“Briggs did not show that it had a non-infringing alternative available at the time of the

hypothetical negotiation, which would have occurred in 1999. The fact that Briggs redesigned

its mowers in 2010 has little relevance to the damages analysis, which revolves around a

hypothetical negotiation that would have occurred in 1999.”)




                                                  3
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 4 of 8 - Page ID # 36113



       In arguing to the contrary, Briggs misleadingly relies on lost profits cases such as Grain

Processing Corp. v. American Maize-Prods. Co., 185 F.3d 1341 (Fed. Cir. 1999). “Lost profits”

is a different form of damages remedy than reasonable royalty damages. See Carnegie Mellon

Univ. v. Marvell Tech. Grp., Ltd., 09-290, 2012 U.S. Dist. LEXIS 120556, at *12 (W.D. Pa. Aug.

24, 2012) (“Grain Processing is not entirely relevant to the matter at hand because that case

involved a damages theory premised on lost profits, rather than a reasonable royalty.”). To be

entitled to lost profits, the plaintiff must prove that “but for” the defendant’s infringement, the

plaintiff would have made the defendant’s sales. Grain Processing, 185 F.3d at 1349. If the

“but for” condition ceases to exist at any time during the infringement period (because, for

example, a noninfringing alternative enters the market), then lost profits damages are no longer

appropriate. Thus, it makes sense to consider the availability of noninfringing alternatives

throughout the accounting period in a lost profits case. But this is not a lost profits case. Both

parties’ experts agree (consistent with the case law cited above) that the relevant date for

analyzing the presence of acceptable noninfringing alternatives is at the time of the hypothetical

negotiation. See Dkt. 765-2 (Bone Report) ¶ 15; Dkt. 760-2 (Bennis Report) at 72. While

Briggs’ proposed instruction is, admittedly, closer to the text of the lost profits model instruction

than Exmark’s proposed instruction, Briggs has failed to adapt its proposed instruction to the

reasonable royalty scenario.

       Finally, the cases Briggs cites to support its arguments are of little relevance to this case.

Briggs cites Rosco, Inc. v. Mirror Lite Co., 626 F. Supp. 2d 319, 336 (E.D.N.Y. 2009) for the

proposition that “non-infringing alternatives developed during the life of the patent, but after the

date of first infringement, [are] relevant to reasonable royalty negotiation.” (Briggs’ emphasis).

But the full sentence in Rosco says “although a non-infringing alternative was developed during



                                                  4
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 5 of 8 - Page ID # 36114



the life of the patent, there is insufficient proof that the non-infringing alternatives were available

at the date of first infringement.” Id. (emphasis added).

       Briggs also cited Linear Tech. Corp. v. Micrel, Inc., No. C-94-1633 MHP, 2006 WL

8425047, at *38, 2006 U.S. Dist. LEXIS 96860, at *114 (N.D. Cal. June 9, 2006), amended,

2006 WL 2130736 (N.D. Cal. July 27, 2006), which presents a distinguishable fact scenario that

illustrates why a detailed instruction is needed in this case. In Linear Tech. Corp. the design-

around took “approximately three-day periods of an engineer’s time,” cost $6,800, and the court

found the design change could have been accomplished at the time of the hypothetical

negotiation (four years earlier) because the defendant had “disabled another allegedly infringing

component in the Accused Products back in 1992 [years before the hypothetical negotiation] in

the same manner.” Id. at *113-14. Here, Briggs’ alleged alternatives did not exist in any form

until years after the hypothetical negotiation, and there is no corroborating evidence that such

alternatives could have been commercialized any earlier. Where, as here, the alleged alternatives

are so far removed from the time of the hypothetical negotiation, and there is no evidence to

corroborate their availability at the time of the hypothetical negotiation, a more detailed

instruction describing how such evidence should be evaluated is warranted.

II.    EXMARK’S PROPOSED LIMITING INSTRUCTION: BRIGGS’ 2010 DESIGN

       You have been told that the 2010 Briggs redesign does not infringe the patent in suit.

       However, for purposes of your damage assessment, the relevant question is what the

parties would have believed in 1999 as to whether the 2010 Briggs redesign infringed and

whether that redesign was available to Briggs in 1999.

       Your assessment of damages should consider all of the relevant factors that I have

instructed you about.



                                                  5
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 6 of 8 - Page ID # 36115



       Support and Rationale: In light of the Court permitting the jury to be told that Briggs’

2010 redesign did not infringe, it is important that the jury not take that fact as determinative of

whether that design was available in 1999. A limiting instruction is required to affirm that

availability in 1999 does not follow from the fact that the redesign was found to be non-

infringing.

III.   EXMARK’S PROPOSED INSTRUCTION: EFFECT OF NON-INFRINGING
       ALTERNATIVES ON DAMAGES

       Damages are not capped at the cost of implementing a non-infringing alternative. To the

contrary, an infringer may be liable for reasonable royalty damages that exceed the amount that

the infringer could have paid to avoid infringement.

       Support and Rationale: Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359, 1373 (Fed.

Cir. 2008) (“[Defendant] is wrong as a matter of law to claim that reasonable royalty damages

are capped at the cost of implementing the cheapest available, acceptable, noninfringing

alternative. . . . To the contrary, an infringer may be liable for damages, including reasonable

royalty damages, that exceed the amount that the infringer could have paid to avoid

infringement.”).

       This instruction is needed as Briggs argued to the jury that the design-around cost capped

damages. Trial Tr. Vol. III at 573:17-20 (“But as you do your job, one of the constraints, one of

the things that sets the upper boundary for what would make the reasonable royalty is design-

around costs; right?”). That is contrary to the law.




                                                  6
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 7 of 8 - Page ID # 36116



IV.       EXMARK’S PROPOSED INSTRUCTION: EFFECT OF BRIGGS’ PROFIT ON
          REASONABLE ROYALTY

          Briggs’ anticipated profit from use of the patented invention is among the factors to be

considered in determining a reasonable royalty, but the law does not require that an infringer be

permitted to make a profit.

          Support and Rationale: Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359, 1374 (Fed.

Cir. 2008) (“[W]e reject [Defendant’s] argument that a reasonable royalty can never result in an

infringer operating at a loss. Although an infringer’s anticipated profit from the use of the

patented invention is among the factors to be considered in determining a reasonable royalty, the

law does not require that an infringer be permitted to make a profit.”) (internal quotations and

citation omitted).

          Briggs has argued that it cannot make a profit if it pays a 5% royalty. The law does not

require that an infringer be permitted to make a profit. The interests of the patentee are

important, and those interests may result in a reasonable royalty where the infringer makes no

profit.

V.        EXMARK’S PROPOSED LIMITING INSTRUCTION: ONLY ONE CLAIM
          NEED BE INFRINGED

          When one patent claim is infringed, the patent is infringed. A patent holder need only

establish infringement of one claim.

          Support and Rationale: Panduit Corp. v. Dennison Mfg. Co., 836 F.2d 1329, 1330 n.1

(Fed. Cir. 1987) (“One is liable for patent infringement if one claim be infringed.”).

          In light of Briggs’ statements comparing the value of “thousands of claims” to “one claim

of one patent,” a limiting instruction is required to rectify any confusion on the relationship

between infringing a claim and infringing a patent. Trial Tr. Vol. III at 583:18-22 (“So on the



                                                   7
 8:10-cv-00187-JFB-CRZ Doc # 907 Filed: 12/14/18 Page 8 of 8 - Page ID # 36117



one hand, we have thousands of claims that there’s testimony that couldn’t – they couldn’t be

designed around and on the other hand, we have one claim of one patent that has been

successfully designed around and you’re saying those two situations are roughly equal.”).



                                             EXMARK MANUFACTURING CO., INC.

                                             By its attorneys,


Dated: December 14, 2018                     s/ J. Derek Vandenburgh
                                             J. Derek Vandenburgh (admitted pro hac vice)
                                             Joseph W. Winkels (admitted pro hac vice)
                                             Alexander S. Rinn (admitted pro hac vice)
                                             CARLSON, CASPERS, VANDENBURGH &
                                                  LINDQUIST, P.A.
                                             225 South Sixth Street, Suite 4200
                                             Minneapolis, MN 55402
                                             Phone: 612-436-9600
                                             Fax: 612-436-9605
                                             dvandenburgh@carlsoncaspers.com
                                             jwinkels@carlsoncaspers.com
                                             arinn@carlsoncaspers.com

                                             Jill Robb Ackerman (No. 17623)
                                             BAIRD HOLM LLP
                                             1500 Woodmen Tower
                                             1700 Farnam Street
                                             Omaha, NE 68102-2068
                                             Phone: 402-636-8263
                                             Fax: 402-344-0588
                                             jrackerman@bairdholm.com




                                               8
